Exhibit 10.4

10x GENOMICS, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Class A Common Stock
through accumulated Contributions. The Company intends for the Plan to have two
components: a Code Section 423 Component (“423 Component”) and a non-Code
Section 423 Component (“Non-423 Component”). The Company intends to have the 423
Component of the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code. The provisions of the 423 Component, accordingly, will
be construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. In addition, the Plan authorizes the grant of an option to purchase shares
of Class A Common Stock under the Non-423 Component that does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such an option
will be granted pursuant to rules, procedures or sub-plans adopted by the
Administrator designed to achieve tax, securities laws or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.

2. Definitions.

(a) “423 Component” is defined in Section 1 of the Plan.

(b) “Administrator” means the Committee or the Board.

(c) “Affiliate” means any entity, other than a Subsidiary, that is an
“affiliate” within the meaning of Rule 12b-2 promulgated under Section 12 of the
Exchange Act.

(d) “Applicable Laws” means the requirements relating to the administration of
equity-based awards and the related issuance of shares of Class A Common Stock
under U.S. state corporate laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Class A Common Stock
is listed or quoted and the applicable securities and exchange control laws of
any foreign country or jurisdiction where options are, or will be, granted under
the Plan.

(e) “Beneficial Owner” means a beneficial owner as determined under Rule 13d-3
under the Exchange Act.

(f) “Board” means the Board of Directors of the Company.

(g) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then-outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock; or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided, that
for purposes of the Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate; (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any Affiliate; or (C) in respect of any Class A Common Stock held by a
particular Participant under the Plan, any acquisition by the Participant or any
group of Persons including the Participant (or any entity controlled by the
Participant or any group of Persons including the Participant);



--------------------------------------------------------------------------------

(ii) during any period of twelve (12) months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, that any Person
becoming a director subsequent to the effective date of the Plan, whose election
or nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such Person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall be deemed to be an Incumbent Director; or

(iii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries (taken as a whole) to any Person that
is not an Affiliate of the Company.

(h) “Class A Common Stock” means the Class A Common Stock, par value $0.00001
per share, of the Company.

(i) “Class B Common Stock” means the Class B Common Stock, par value $0.00001
per share, of the Company.

(j) “Code” means the U.S. Internal Revenue Code of 1986, as amended. References
to a specific Section of the Code or U.S. Treasury Regulation thereunder will
include such Section or regulation, any valid regulation or other official
applicable guidance promulgated under such Section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such Section or regulation.

(k) “Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer the Plan in whole or in part, including any subcommittee
of the Board as designated by the Board in accordance with Section 14 hereof.

(l) “Common Stock” means, collectively, the Class A Common Stock and Class B
Common Stock.

(m) “Company” means 10x Genomics, Inc., a Delaware corporation, and any
successor thereto.

(n) “Compensation” means an Eligible Employee’s base salary or hourly wages. The
Administrator, in its discretion, may, on a uniform and nondiscriminatory basis,
establish a different definition of Compensation for a subsequent Offering
Period.

(o) “Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted pursuant to the Plan.

(p) “Designated Company” means any Subsidiary or Affiliate that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the 423 Component, only the
Company and its Subsidiaries may be Designated Companies; provided, that at any
given time, a Subsidiary that is a Designated Company under the 423 Component
shall not be a Designated Company under the Non-423 Component.

 

2



--------------------------------------------------------------------------------

(q) “Director” means a member of the Board.

(r) “EEA” shall have the meaning set forth in Section 8(c) of the Plan.

(s) “EEA Limit” shall have the meaning set forth in Section 8(c) of the Plan.

(t) “Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least ninety (90) days by the Employer, or any lesser number of
hours per week and/or number of days established by the Administrator (if
required under Applicable Law) for purposes of any separate Offering or for an
Eligible Employee participating in the Non-423 Component. For purposes of the
Plan, the employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence that the Employer approves
or is legally protected under Applicable Laws. Where the period of leave exceeds
three (3) months and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship will be deemed to
have terminated three (3) months and one (1) day following the commencement of
such leave. The Administrator, in its discretion, from time to time may, prior
to an Enrollment Date for all options to be granted on such Enrollment Date in
an Offering, determine (for each Offering under the 423 Component, on a uniform
and nondiscriminatory basis or as otherwise permitted by Treasury Regulation
Section 1.423-2) that the definition of Eligible Employee will or will not
include an individual if he or she: (i) has not completed at least sixty
(60) days of service since his or her last hire date or such lesser period of
time as may be determined by the Administrator in its discretion), (ii) is a
highly compensated employee within the meaning of Section 414(q) of the Code, or
(iii) is a highly compensated employee within the meaning of Section 414(q) of
the Code with compensation above a certain level or is an officer or subject to
the disclosure requirements of Section 16(a) of the Exchange Act; provided, that
the exclusion is applied with respect to each Offering under the 423 Component
in an identical manner to all highly compensated employees of the Employer whose
employees are participating in that Offering. Each exclusion shall be applied
with respect to an Offering under a 423 Component in a manner complying with
U.S. Treasury Regulation Section 1.423-2(e)(2)(ii). Such exclusions may be
applied with respect to an Offering under the Non-423 Component without regard
to the limitations of Treasury Regulation Section 1.423-2.

(u) “Employer” means the employer of the applicable Eligible Employee(s).

(v) “Enrollment Date” means the first Trading Day of each Offering Period or,
solely in the case of the first Offering Period, the IPO Date.

(w) “Enrollment Window” is defined in Section 5(a) of the Plan.

(x) “EU Prospectus Directive” shall have the meaning set forth in Section 8(c)
of the Plan.

(y) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(z) “Exercise Date” means the last Trading Day of each Purchase Period.

 

3



--------------------------------------------------------------------------------

(aa) “Fair Market Value” means, on a given date: (i) if the Class A Common Stock
is listed on a national securities exchange, the closing sales price of the
Class A Common Stock reported on the primary exchange on which the Class A
Common Stock is listed and traded on such date, or, if there are no such sales
on that date, then on the last preceding date on which such sales were reported;
(ii) if the Class A Common Stock is not listed on any national securities
exchange but is quoted in an inter-dealer quotation system on a last-sale basis,
the average between the closing bid price and ask price reported on such date,
or, if there is no such sale on that date, then on the last preceding date on
which a sale was reported; or (iii) if the Class A Common Stock is not listed on
a national securities exchange or quoted in an inter-dealer quotation system on
a last-sale basis, the amount determined by the Board in good faith to be the
fair market value of the Class A Common Stock; provided, that, with respect to
any Class A Common Stock purchased under the Plan during the first Offering
Period, the “Fair Market Value” on the Enrollment Date for such first Offering
Period shall be equal to the per share price at which the Class A Common Stock
is offered to the public in connection with the Company’s initial public
offering.

(bb) “Fiscal Year” means the fiscal year of the Company.

(cc) “Group” shall have the meaning given the term for purposes of
Section 13(d)(3) of the Exchange Act.

(dd) “IPO Date” means the effective date of the registration statement filed by
the Company with the Securities and Exchange Commission for the initial public
offering of the Common Stock.

(ee) “New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.

(ff) “Non-423 Component” is defined in Section 1 of the Plan.

(gg) “Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4 of the Plan. For
purposes of the Plan, the Administrator may designate separate Offerings under
the Plan (the terms of which need not be identical) in which Eligible Employees
of one or more Employers will participate, even if the dates of the applicable
Offering Periods of each such Offering are identical and the provisions of the
Plan will separately apply to each Offering. To the extent permitted by U.S.
Treasury Regulation Section 1.423-2(a)(1), the terms of each Offering need not
be identical; provided, that the terms of the Plan and an Offering together
satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and (a)(3).

(hh) “Offering Periods” means the periods of approximately six (6) months or
such other period or periods set by the Administrator during which an option may
be granted pursuant to the Plan and may be exercised, as determined under
Section 4 of the Plan. The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 20 of the Plan.

(ii) “Other Extraordinary Event” is defined in Section 19(a) of the Plan.

(jj) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(kk) “Participant” means an Eligible Employee that participates in the Plan.

(ll) “Person” means an individual, entity or group.

 

4



--------------------------------------------------------------------------------

(mm) “Plan” means this 10x Genomics, Inc. 2019 Employee Stock Purchase Plan.

(nn) “Proceeding” is defined in Section 31 of the Plan.

(oo) “Purchase Period” means, unless changed by the Administrator, the
approximately six (6) month period commencing after one Exercise Date and ending
with the next Exercise Date; provided, that, the Purchase Period during the
first Offering Period shall commence on the IPO Date and end on the last Trading
Day on or immediately preceding May 14, 2020. Unless otherwise determined by the
Administrator, the Purchase Period will have the same duration and coincide with
the length of the Offering Period.

(pp) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Class A Common Stock on the Enrollment Date or
on the Exercise Date, whichever is lower; provided, that the Purchase Price may
be determined for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other Applicable Law, regulation or stock exchange rule) or pursuant to
Section 20 of the Plan.

(qq) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(rr) “Trading Day” means a day on which the national stock exchange upon which
the Class A Common Stock is listed is open for trading.

(ss) “U.S. Treasury Regulations” means the Treasury regulations of the Code.
References to a specific Treasury Regulation or Section of the Code shall
include such Treasury Regulation or Section, any valid regulation promulgated
under such Section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such Section or regulation.

3. Eligibility.

(a) First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period will be automatically enrolled in
the first Offering Period, subject to the provisions of Section 5 of the Plan.

(b) Subsequent Offering Periods. Any Eligible Employee on a given Enrollment
Date following the first Offering Period will be eligible to participate in the
Plan, subject to the requirements of Section 5 of the Plan.

(c) Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employees is
prohibited under the laws of the applicable jurisdiction or if complying with
the laws of the applicable jurisdiction would cause the Plan or an Offering to
violate Section 423 of the Code. In the case of the Non-423 Component, an
Eligible Employee may be excluded from participation in the Plan or an Offering
if the Administrator has determined that participation of such Eligible Employee
is not advisable or practicable.

 

5



--------------------------------------------------------------------------------

(d) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other Person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate that exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

4. Offering Periods.

(a) Frequency and Duration. The Administrator may establish Offering Periods of
such frequency and duration as it may from time to time determine as
appropriate.

(b) First Offering Period. The first Offering Period under the Plan shall
commence on the IPO Date and shall end on the last Trading Day on or immediately
preceding May 14, 2020.

(c) Successive Offering Periods. Unless the Administrator determines otherwise,
following the completion of the first Offering Period, a new Offering Period
shall commence on the first Trading Day on or following May 15 and November 15
of each calendar year and end on or following the last Trading Day on or
immediately preceding November 14 and May 14, respectively, approximately six
(6) months later.

(d) Additional Offering Periods. At the discretion of the Administrator,
additional Offering Periods may be conducted under the Plan. Such additional
Offering Periods may, but need not, qualify under Section 423 of the Code. The
Administrator shall determine the commencement and duration of each additional
Offering Period, and additional Offering Periods may be consecutive or
overlapping. The other terms and conditions of each additional Offering Period
shall be those set forth in the Plan document, with such changes or additional
features as the Administrator determines necessary to comply with Section 423 of
the Code (or any successor rule or provision or any other Applicable Law,
regulation or stock exchange rule). The Administrator shall have the power to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future Offerings without stockholder approval.

(e) Offering Period Limit. No Offering Period may last more than twenty-seven
(27) months.

(f) Applicable Offering Period. For purposes of calculating the Purchase Price,
the applicable Offering Period shall be determined as follows:

(A) Once a Participant is enrolled in the Plan for an Offering Period, such
Offering Period shall continue to apply to him or her until the earliest of
(x) the end of such Offering Period, (y) the end of his or her participation
under Section 10 of the Plan or (z) re-enrollment for a subsequent Offering
Period under Paragraph (B), below.

(B) In the event that the Fair Market Value of a share of Class A Common Stock
on the first Trading Day of the Offering Period for which the Participant is
enrolled is higher than on the first Trading Day of any subsequent Offering
Period, the Participant shall automatically be re-enrolled for such subsequent
Offering Period.

 

6



--------------------------------------------------------------------------------

5. Participation.

(a) First Offering Period. An Eligible Employee will be entitled to continue to
participate in the first Offering Period pursuant to Section 3(a) of the Plan
only if such individual submits a subscription agreement authorizing
Contributions in a form determined by the Administrator (which may be similar to
the form attached hereto as Exhibit A) to the Company’s designated plan
administrator (i) no earlier than the effective date of the Form S-8
registration statement that registers the offer and sale of Class A Common Stock
under the Plan and (ii) no later than ten (10) business days following the
effective date of such S-8 registration statement or such other period of time
as the Administrator may determine (the “Enrollment Window”).

(b) Subsequent Offering Periods. An Eligible Employee may participate in the
Plan pursuant to Section 3(b) of the Plan by (i) submitting to the Company’s
stock administration office (or its designee), on or before a date determined by
the Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure determined by the Administrator.

6. Contributions.

(a) At the time a Participant enrolls in the Plan pursuant to Section 5 of the
Plan, he or she will elect to have Contributions (in the form of payroll
deductions or otherwise, to the extent permitted by the Administrator) made on
each pay day during the Offering Period in an amount not exceeding fifteen
percent (15%) of the Compensation, which he or she receives on each pay day
during the Offering Period (for illustrative purposes, should a pay day occur on
an Exercise Date, a Participant will have any payroll deductions made on such
day applied to his or her account under the then-current Purchase Period or
Offering Period). The Administrator, in its sole discretion, may permit all
Participants in a specified Offering to contribute amounts to the Plan through
payment by cash, check or other means set forth in the subscription agreement
prior to each Exercise Date of each Purchase Period. A Participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.

(b) In the event Contributions are made in the form of payroll deductions, such
payroll deductions for a Participant will commence on the first pay day
following the Enrollment Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof;
provided, that for the first Offering Period, payroll deductions will commence
on the first pay day on or following the end of the Enrollment Window.

(c) All Contributions made for a Participant will be credited to his or her
account under the Plan, and Contributions will be made in whole percentages of
Compensation only. A Participant may not make any additional payments into such
account.

(d) A Participant may discontinue his or her participation in the Plan as
provided in Section 10 of the Plan. Except as may be permitted by the
Administrator, as determined in its sole discretion, a Participant may not
change the rate of his or her Contributions during an Offering Period.

 

7



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(d) hereof, a Participant’s
Contributions may be decreased to zero percent (0%) at any time during a
Purchase Period. Subject to Section 423(b)(8) of the Code and Section 3(d)
hereof, Contributions will recommence at the rate originally elected by the
Participant effective as of the beginning of the first Purchase Period scheduled
to end in the following calendar year, unless terminated by the Participant as
provided in Section 10 of the Plan.

(f) Notwithstanding any provisions to the contrary in the Plan, the
Administrator may allow Eligible Employees to participate in the Plan via cash
contributions instead of payroll deductions if (i) payroll deductions are not
permitted under applicable local law, (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code or (iii) for
Participants participating in the Non-423 Component.

(g) At the time the option is exercised, in whole or in part, or at the time
some or all of the Class A Common Stock issued under the Plan is disposed of (or
any other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or the Employer’s federal, state,
local or any other tax liability payable to any authority including taxes
imposed by jurisdictions outside of the U.S., national insurance, social
security or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Class A Common Stock (or any
other time that a taxable event related to the Plan occurs). At any time, the
Company or the Employer may, but will not be obligated to, withhold from the
Participant’s compensation the amount necessary for the Company or the Employer
to meet applicable withholding obligations, including any withholding required
to make available to the Company or the Employer any tax deductions or benefits
attributable to sale or early disposition of Class A Common Stock by the
Eligible Employee. In addition, the Company or the Employer may, but will not be
obligated to, withhold from the proceeds of the sale of Class A Common Stock or
any other method of withholding the Company or the Employer deems appropriate to
the extent permitted by U.S. Treasury Regulation Section 1.423-2(f).

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Class A Common Stock
determined by dividing such Eligible Employee’s Contributions accumulated prior
to such Exercise Date and retained in the Eligible Employee’s account as of the
Exercise Date by the applicable Purchase Price; provided, that in no event will
an Eligible Employee be permitted to purchase during each Purchase Period more
than 2,000 shares of Class A Common Stock and, during any one-year period, more
than 4,000 shares of Class A Common Stock (subject, in each case, to any
adjustment pursuant to Section 19 of the Plan); provided, further, that such
purchase will be subject to the limitations set forth in Sections 3(d) and 13 of
the Plan. The Eligible Employee may accept the grant of such option (i) with
respect to the first Offering Period by submitting a properly completed
subscription agreement in accordance with the requirements of Section 5 of the
Plan on or before the last day of the Enrollment Window, and (ii) with respect
to any subsequent Offering Period under the Plan, by electing to participate in
the Plan in accordance with the requirements of Section 5 of the Plan. The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Class A Common Stock that
an Eligible Employee may purchase during each Purchase Period of an Offering
Period. Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10 of the Plan. To the extent not
otherwise exercised in full, the option will expire on the last day of the
Offering Period.

 

8



--------------------------------------------------------------------------------

8. Exercise of Option.

(a) Unless a Participant withdraws from the Plan as provided in Section 10 of
the Plan, his or her option for the purchase of shares of Class A Common Stock
will be exercised automatically on the Exercise Date, and the maximum number of
full shares subject to the option will be purchased for such Participant at the
applicable Purchase Price with the accumulated Contributions from his or her
account. No fractional shares of Class A Common Stock will be purchased; any
Contributions accumulated in a Participant’s account, which are not sufficient
to purchase a full share will be returned to the Participant. Any other funds
left over in a Participant’s account after the Exercise Date will also be
returned to the Participant. During a Participant’s lifetime, a Participant’s
option to purchase shares hereunder is exercisable only by him or her.

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares of Class A Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Class A Common Stock that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares of Class A Common Stock available
for sale under the Plan on such Exercise Date, the Administrator may in its sole
discretion (x) provide that the Company will make a pro rata allocation of the
shares of Class A Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
Participants exercising options to purchase Class A Common Stock on such
Exercise Date, and continue all Offering Periods then in effect or (y) provide
that the Company will make a pro rata allocation of the shares available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as will be practicable and as it will determine in its sole discretion
to be equitable among all participants exercising options to purchase Class A
Common Stock on such Exercise Date, and terminate any or all Offering Periods
then in effect pursuant to Section 20 of the Plan. The Company may make a pro
rata allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
stockholders subsequent to such Enrollment Date.

(c) Further, with respect to any Offering under the Non-423 Component that is
made to Participants of Designated Companies within the European Economic Area
(the “EEA”), if a prospectus may be required to be filed in accordance with EU
Prospectus Directive No. 2003/71/EC, as currently and hereinafter amended (the
“EU Prospectus Directive”), then until such time as a valid prospectus is on
file or a prospectus is not required or is no longer required under the EU
Prospectus Directive in connection with such Offerings under the Plan, the total
Purchase Price payable for the aggregate number of shares of Class A Common
Stock offered under the Plan under all Offerings that are not otherwise exempt
from the EU Prospectus Directive made to Participants of Designated Companies
within the EEA for any twelve (12)-month period shall not exceed EUR 5 million
(the “EEA Limit”). If the Administrator determines that, on a given Enrollment
Date, the total Purchase Price payable for the number of shares of Class A
Common Stock with respect to which options are to be exercised may cause the EEA
Limit to be exceeded, the Administrator may in its sole discretion (x) provide
that the Company will make a pro rata allocation of the shares of Class A Common
Stock available for purchase and under the EEA Limit on such Enrollment Date, as
applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all Participants of
Designated Companies within the EEA exercising options to purchase Class A
Common Stock by reference to the Offering Period beginning on that Enrollment
Date, and continue all Offering Periods then in effect or (y) provide that the
Company will make a pro rata allocation of the shares of Class A Common Stock
available for purchase and under the EEA Limit on such Enrollment Date, as
applicable, in

 

9



--------------------------------------------------------------------------------

as uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants of Designated Companies within
the EEA exercising options to purchase Class A Common Stock by reference to the
Offering Period beginning on that Enrollment Date, and terminate any or all
Offering Periods then in effect pursuant to Section 20 of the Plan.

9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Class A Common Stock occurs, the Company will arrange
the delivery to each Participant of the shares purchased upon exercise of his or
her option in a form determined by the Administrator (in its sole discretion)
and pursuant to rules established by the Administrator. The Company may permit
or require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No Participant will have any voting, dividend, or
other stockholder rights with respect to shares of Class A Common Stock subject
to any option granted under the Plan until such shares have been purchased and
delivered to the Participant as provided in this Section 9.

10. Withdrawal.

(a) A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. All of the Participant’s
Contributions credited to his or her account will be paid to such Participant
promptly after receipt of notice of withdrawal and such Participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of
Section 5 of the Plan.

(b) A Participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.

11. Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Class A Common
Stock under the Plan will be returned to such Participant or, in the case of his
or her death, to the Person or Persons entitled thereto under Section 15 of the
Plan, and such Participant’s option will be automatically terminated. Unless
determined otherwise by the Administrator in a manner that, with respect to an
Offering under the 423 Component, is permitted by, and compliant with,
Section 423 of the Code, a Participant whose employment transfers between
entities through a termination with an immediate rehire (with no break in
service) by the Company or a Designated Company shall not be treated as
terminated under the Plan; provided, however, that no Participant shall be
deemed to switch from an Offering under the Non-423 Component to an Offering
under the 423 Component or vice versa unless (and then only to the extent) such
switch would not cause the 423 Component or any Option thereunder to fail to
comply with Section 423 of the Code.

 

10



--------------------------------------------------------------------------------

12. Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall,
with respect to Offerings under the 423 Component, apply to all Participants in
the relevant Offering, except to the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f).

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Class A Common
Stock that will be made available for sale under the Plan will be 2,000,000
shares of Class A Common Stock, which number shall be automatically increased on
the first day of each calendar year commencing on January 1, 2021 and ending on
January 1, 2029 in an amount equal to the lesser of (x) one percent (1%) of the
total number of shares of Common Stock outstanding on the last day of the
immediately preceding fiscal year and (y) such number of shares of Class A
Common Stock as determined by the Board; provided, that, if on January 1 of a
calendar year, the Board has not either confirmed the one percent (1%) increase
described in clause (x) of this Section 13(a) or approved an increase of a
lesser number of shares of Class A Common Stock for such calendar year, then the
Board shall be deemed to have waived the automatic increase provided for by this
Section 13(a), and no such increase shall occur for such calendar year.

(b) Until the shares of Class A Common Stock are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), a Participant will only have the rights of an unsecured
creditor with respect to such shares, and no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to such shares.

(c) Shares of Class A Common Stock to be delivered to a Participant under the
Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse.

14. Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to designate
separate Offerings under the Plan, to designate Subsidiaries and Affiliates as
participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or appropriate to permit the participation in the Plan by
employees who are foreign nationals or employed outside the U.S., the terms of
which sub-plans may take precedence over other provisions of the Plan, with the
exception of Section 13(a) hereof, but unless otherwise superseded by the terms
of such sub-plan, the provisions of the Plan shall govern the operation of such
sub-plan). Unless otherwise determined by the Administrator, the employees
eligible to participate in each sub-plan will participate in a separate Offering
and will be in the Non-423 Component, unless such designation would cause the
423 Component to violate the requirements of Section 423 of the Code. Without
limiting the generality of the foregoing, the Administrator is specifically
authorized to adopt rules and procedures regarding eligibility to participate,
the definition of Compensation, handling of Contributions, making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates that vary with
applicable local requirements. The Administrator also is authorized to determine
that, to the extent permitted by U.S. Treasury Regulation Section 1.423-2(f),
the terms of an

 

11



--------------------------------------------------------------------------------

option granted under the Plan or an Offering to citizens or residents of a
non-U.S. jurisdiction will be less favorable than the terms of options granted
under the Plan or the same Offering to employees resident solely in the U.S.
Every finding, decision and determination made by the Administrator will, to the
full extent permitted by law, be final and binding upon all parties.

15. Designation of Beneficiary.

(a) If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Class A Common Stock and cash, if
any, from the Participant’s account under the Plan in the event of such
Participant’s death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such Participant of such shares and cash. In
addition, if permitted by the Administrator, a Participant may file a
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to
exercise of the option. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.

(b) Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other Person as the Company may designate.

(c) All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. Notwithstanding Sections 15(a)
and 15(b) above, the Company and/or the Administrator may decide not to permit
such designations by Participants in non-U.S. jurisdictions to the extent
permitted by U.S. Treasury Regulation Section 1.423-2(f).

16. Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Class A Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

17. Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party. Until shares of Class A
Common Stock are issued, Participants will only have the rights of an unsecured
creditor with respect to such shares.

18. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Class A Common Stock purchased and
the remaining cash balance, if any.

 

12



--------------------------------------------------------------------------------

19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a) Adjustments. In the event that any subdivision or consolidation of
outstanding shares of Class A Common Stock, declaration of a dividend payable in
shares of Class A Common Stock or other stock split, other recapitalization or
capital reorganization of the Company, any consolidation or merger of the
Company with another corporation or entity, the adoption by the Company of any
plan of exchange affecting the Class A Common Stock or any distribution to
holders of Class A Common Stock of securities or property (other than normal
cash dividends or dividends payable in Class A Common Stock), the Administrator,
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, will, in such manner as
it may deem equitable, adjust the number and class of Class A Common Stock that
may be delivered under the Plan, the Purchase Price per share and the number of
shares of Class A Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13 of the
Plan.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period shall end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

20. Amendment or Termination.

(a) The Board or the Administrator, in its sole discretion, may amend, suspend,
or terminate the Plan, or any part thereof, at any time and for any reason. If
the Plan is terminated, the Board or the Administrator, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Class A Common Stock on the next
Exercise Date (which may be sooner than originally scheduled, if determined by
the Administrator in its discretion), or may elect to permit Offering Periods to
expire in accordance with their terms (and subject to any adjustment pursuant to
Section 19 hereof). If the Offering Periods are terminated prior to expiration,
all amounts then credited to Participants’ accounts that have not been used to
purchase shares of Class A Common Stock will be returned to the Participants
(without interest thereon, except as otherwise required under Applicable Laws,
as further set forth in Section 12 hereof) as soon as administratively
practicable.

 

13



--------------------------------------------------------------------------------

(b) Without stockholder consent and without limiting Section 20(a) hereof, the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Class A Common Stock for each Participant
properly correspond with Contribution amounts, and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable that are consistent with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i) amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;

(ii) altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;

(iii) shortening any Offering Period or Purchase Period by setting a New
Exercise Date, including an Offering Period or Purchase Period underway at the
time of the Administrator action;

(iv) reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and

(v) reducing the maximum number of shares of Class A Common Stock a Participant
may purchase during any Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the Person, designated by the Company for the receipt thereof.

22. Conditions Upon Issuance of Shares.

(a) Shares of Class A Common Stock will not be issued with respect to an option
unless the exercise of such option and the issuance and delivery of such shares
pursuant thereto will comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
will be further subject to the approval of counsel for the Company with respect
to such compliance.

 

14



--------------------------------------------------------------------------------

(b) As a condition to the exercise of an option, the Company may require the
Person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

23. Restrictions on Sale. Unless another period is designated by the
Administrator in advance of the Enrollment Date of an Offering Period, as
discussed below, any shares of Class A Common Stock purchased under the Plan may
not be sold, transferred or otherwise disposed of by a Participant (or such
Participant’s legal representative or estate, as applicable) for twelve
(12) months following the applicable Exercise Date (the “Restricted Period”).
The Administrator may, in its sole discretion, place additional restrictions on
the sale or transfer of shares of Class A Common Stock purchased under the Plan
during any Offering Period (including the designation of a new Restricted
Period) by notice to all Participants of the nature of such restrictions given
in advance of the Enrollment Date of such Offering Period. The additional
restrictions may, among other things, change the Restricted Period to a period
of up to two years from the Exercise Date, subject to such exceptions as the
Administrator may determine (e.g., termination of employment with the Employer).
Any certificates issued for shares that are restricted pursuant to this
Section 23, shall, in the discretion of the Administrator, contain a legend
disclosing the nature and duration of the restriction (including a description
of the Restricted Period). Any such restrictions and exceptions determined by
the Administrator shall be applicable equally to all shares of Class A Common
Stock purchased during the Offering Period for which the restrictions are first
applicable. In addition, the Restricted Period and such other restrictions and
exceptions applicable to the Class A Common Stock shall remain applicable
during, subsequent Offering Periods unless otherwise determined by the
Administrator. If the Administrator should change or eliminate any restrictions
for a subsequent Offering Period, notice of such action shall be given to all
Participants.

24. Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data about the Participant and the Participant’s
participation in the Plan.

25. Code Section 409A. The 423 Component of the Plan is exempt from the
application of Code Section 409A and any ambiguities herein will be interpreted
to so be exempt from Code Section 409A. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Administrator
determines that an option granted under the Plan may be subject to Code
Section 409A or that any provision in the Plan would cause an option under the
Plan to be subject to Code Section 409A, the Administrator may amend the terms
of the Plan and/or of an outstanding option granted under the Plan, or take such
other action the Administrator determines is necessary or appropriate, in each
case, without the Participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with Code Section 409A, but only to the extent any such
amendments or action by the Administrator would not violate Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability to a
Participant or any other party if the option to purchase Class A Common Stock
under the Plan that is intended to be exempt from or compliant with Code
Section 409A is not so exempt or compliant or for any action taken by the
Administrator with respect thereto. The Company makes no representation that the
option to purchase Class A Common Stock under the Plan is compliant with Code
Section 409A.

 

15



--------------------------------------------------------------------------------

26. Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of ten (10) years, unless sooner terminated
under Section 20 of the Plan.

27. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board. Such stockholder approval will be obtained in
the manner and to the degree required under Applicable Laws.

28. Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).

29. No Right to Employment. Participation in the Plan by a Participant shall not
be construed as giving a Participant the right to be retained as an employee of
the Company or a Subsidiary or Affiliate, as applicable. Furthermore, the
Employer may dismiss a Participant from employment at any time, free from any
liability or any claim under the Plan.

30. Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.

31. Compliance with Applicable Laws. The terms of the Plan are intended to
comply with all Applicable Laws and will be construed accordingly.

32. Jurisdiction; Waiver of Jury Trial. The Plan shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. EACH
PARTICIPANT IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION,
OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

 

16



--------------------------------------------------------------------------------

Exhibit A

10x GENOMICS, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

             Original Application

             Change in Payroll Deduction Rate

Offering Period commencing on:                     

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the 10x Genomics, Inc. (the
“Company”) 2019 Employee Stock Purchase Plan (the “Plan”).

 

1.

I,                                         , hereby elect to participate in the
Plan and subscribe to purchase shares of Class A Common Stock in accordance with
the terms of the Plan and this 2019 Employee Stock Purchase Plan Subscription
Agreement (this “Subscription Agreement”).

 

2.

I hereby authorize payroll deductions from each paycheck in the amount
of                % of my Compensation on each pay day (not to exceed 15%)
during the Offering Period in accordance with the Plan (please note that no
fractional percentages are permitted).

 

3.

I understand that the payroll deductions will be accumulated for the purchase of
shares of Class A Common Stock at the applicable Purchase Price for each
Purchase Period ending during the Offering Period determined in accordance with
the Plan. I understand that if I do not withdraw from an Offering Period, any
accumulated payroll deductions will be used to automatically exercise my option
and purchase shares of Class A Common Stock under the Plan on the Exercise Date
for each Purchase Period ending during the Offering Period. Notwithstanding the
foregoing, and notwithstanding anything in the Plan to the contrary, to the
extent that my accumulated payroll deductions would result in my ability to
purchase more than                shares of Class A Common Stock during any
Offering Period (the “Offering Period Maximum”), I understand and agree that I
will only be permitted to purchase a number of shares of Class A Common Stock
equal to the Offering Period Maximum, and that any excess payroll deductions
remaining after such purchase will be returned to me as soon as practicable
following the expiration of such Offering Period.

 

4.

I have received a copy of the complete Plan and its accompanying prospectus. I
understand that my participation in the Plan is in all respects subject to the
terms of the Plan, including this Subscription Agreement. The Company reserves
the right to modify the Plan and to impose other requirements on my
participation in the Plan, on the option and on any shares of Class A Common
Stock purchased under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons. I agree to be bound
by such modifications regardless of whether notice is given to me of such event,
subject, in any case, to my right to withdraw from participation in the Plan. I
further agree to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



--------------------------------------------------------------------------------

5.

I understand that if I dispose of any shares of Class A Common Stock received by
me pursuant to an Offering within two (2) years after the applicable Enrollment
Date (generally the first Trading Day of the applicable Offering Period) or one
(1) year after the applicable Exercise Date (generally the last Trading Day of
the applicable Purchase Period), I will be treated for U.S. federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the Fair Market Value of the shares of Class A
Common Stock at the time such shares of Class A Common Stock were purchased by
me over the Purchase Price. I hereby agree to notify the Company in writing
within thirty (30) days after the date of any disposition of my shares of
Class A Common Stock and I will make adequate provision for U.S. federal, state
or other tax withholding obligations, if any, which arise upon the disposition
of the shares of Class A Common Stock. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to the sale
or early disposition of shares of Class A Common Stock by me. If I dispose of
such shares of Class A Common Stock at any time after the expiration of the
two (2)-year and one (1)-year holding periods described above, I understand that
I will be treated for U.S. federal income tax purposes as having received income
only at the time of such disposition, and that such income will be taxed as
ordinary income only to the extent of an amount equal to the lesser of: (a) the
amount by which the Fair Market Value of the shares of Class A Common Stock on
the date of the disposition exceeds the Purchase Price paid for the shares of
Class A Common Stock (generally 85% of the Fair Market Value of the shares of
Class A Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower), or (b) 15% of the Fair Market Value of the shares of Class A Common
Stock on the Enrollment Date. The remainder of the gain, if any, recognized on
such disposition will be taxed as capital gain.

 

6.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

7.

I acknowledge that the Company is neither providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding my participation
in the Plan or my acquisition or sale of the underlying shares of Class A Common
Stock. I understand that I am hereby advised to consult with my own personal
tax, legal and financial advisors regarding my participation in the Plan before
taking any action related to the Plan.

 

8.

This Subscription Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

 

9.

I hereby agree to be bound by the terms of the Plan, including this Subscription
Agreement which is incorporated and made a part thereof. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

2



--------------------------------------------------------------------------------

Please print:

 

Participant’s Name  

 

   Participant’s Tax ID Number  

 

   Participant’s Address  

 

    

 

    

 

  

I ACKNOWLEDGE AND UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT AND MY
PARTICIPATION IN THE PLAN WILL REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING
PERIODS UNLESS AFFIRMATIVELY TERMINATED BY ME.

Dated:                             

 

 

 

     Signature of Participant   

[Signature page to Subscription Agreement]



--------------------------------------------------------------------------------

Exhibit A

10x GENOMICS, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

(Non-U.S. Participant)

             Original Application

             Change in Payroll Deduction Rate

Offering Period commencing on:                     

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the 10x Genomics, Inc. (the
“Company”) 2019 Employee Stock Purchase Plan (the “Plan”).

 

1.

I,                                     , hereby elect to participate in the Plan
and subscribe to purchase shares of Class A Common Stock in accordance with the
terms of the Plan and this 2019 Employee Stock Purchase Plan Subscription
Agreement (this “Subscription Agreement”).

 

2.

I hereby authorize payroll deductions from each paycheck in the amount
of                % of my Compensation on each pay day (not to exceed 15%)
during the Offering Period in accordance with the Plan (please note that no
fractional percentages are permitted).

 

3.

I understand that, if my payroll deductions under the Plan are made in any
currency other than U.S. dollars, such payroll deductions will be converted to
U.S. dollars on or prior to Exercise Date using a prevailing exchange rate in
effect at the time such conversion is performed, as determined by the Committee.

 

4.

I understand that the payroll deductions will be accumulated for the purchase of
shares of Class A Common Stock at the applicable Purchase Price for each
Purchase Period ending during the Offering Period determined in accordance with
the Plan. I understand that if I do not withdraw from an Offering Period, any
accumulated payroll deductions will be used to automatically exercise the
Purchase Right (as defined below) and purchase shares of Class A Common Stock
under the Plan on the Exercise Date for each Purchase Period ending during the
Offering Period. Notwithstanding the foregoing, and notwithstanding anything in
the Plan to the contrary, to the extent that my accumulated payroll deductions
would result in my ability to purchase more than                shares of
Class A Common Stock during any Offering Period (the “Offering Period Maximum”),
I understand and agree that I will only be permitted to purchase a number of
shares of Class A Common Stock equal to the Offering Period Maximum, and that
any excess payroll deductions remaining after such purchase will be returned to
me as soon as practicable following the expiration of such Offering Period.



--------------------------------------------------------------------------------

Regardless of any action the Company or, if applicable, any Parent or Subsidiary
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related items related to the participation in
the Plan and legally applicable to me (“Tax-Related Items”), I acknowledge that
the ultimate liability for all Tax-Related Items is and remains my
responsibility and may exceed the amount actually withheld by the Company or, if
applicable, any Parent or Subsidiary. I further acknowledge that the Company or,
if applicable, any Parent or Subsidiary (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Purchase Right (as defined below) to purchase a number of
shares of Class A Common Stock determined by dividing such Eligible Employee’s
Contributions accumulated prior to such Exercise Date and retained in the
Eligible Employee’s account as of the Exercise Date by the applicable Purchase
Price (the “Purchase Right”), including, but not limited to, the grant or
exercise of the Purchase Right, purchase of shares of Class A Common Stock upon
exercise of the Purchase Right, the subsequent sale of shares of Class A Common
Stock acquired pursuant to such exercise and the receipt of any dividends and/or
any dividend equivalents; and (2) does not commit to and are under no obligation
to structure the terms of the Purchase Right or any aspect of the Purchase Right
to reduce or eliminate the my liability for Tax-Related Items or achieve any
particular tax result. Further, if I am subject to tax in more than one
jurisdiction, I acknowledge that the Company or, if applicable, any Parent or
Subsidiary may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, I will
pay or make adequate arrangements satisfactory to the Company or, if applicable,
any Parent or Subsidiary to satisfy all Tax-Related Items. In this regard, I
authorize the Company or, if applicable, any Parent or Subsidiary, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:

(a) withholding from my wages or other cash compensation paid to me by the
Company or, if applicable, any Parent or Subsidiary;

(b) withholding from proceeds of the sale of shares of Class A Common Stock
acquired upon exercise of the Purchase Right either through a voluntary sale or
through a mandatory sale arranged by the Company (on my behalf pursuant to this
authorization without further consent); or

(c) withholding in shares of Class A Common Stock to be purchased upon exercise
of the Purchase Right.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case I will receive a refund of any over-withheld amount in cash and will
have no entitlement to the shares of Class A Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of
Class A Common Stock, for tax purposes, I am deemed to have been purchased the
full number of shares of Class A Common Stock subject to the Purchase Right,
notwithstanding that a number of the shares of Class A Common Stock are held
back solely for the purpose of paying the Tax-Related Items

 

2



--------------------------------------------------------------------------------

due as a result of any aspect of the participation in the Plan. Finally, I must
pay to the Company or, if applicable, any Parent or Subsidiary any amount of
Tax-Related Items that the Company or, if applicable, any Parent or Subsidiary
may be required to withhold or account for as a result of my participation in
the Plan that cannot be satisfied by the means previously described. The Company
may refuse to sale or deliver the shares of Class A Common Stock or the proceeds
of the sale of shares of Class A Common Stock, if I fail to comply with my
obligations in connection with the Tax-Related Items.

 

5.

I have received a copy of the complete Plan and its accompanying prospectus. I
understand that my participation in the Plan is in all respects subject to the
terms of the Plan, including this Subscription Agreement. The Company reserves
the right to modify the Plan and to impose other requirements on my
participation in the Plan, on the option and on any shares of Common Stock
purchased under the Plan, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons. I agree to be bound by such
modifications regardless of whether notice is given to me of such event,
subject, in any case, to my right to withdraw from participation in the Plan. I
further agree to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

6.

I understand that if I dispose of any shares of Class A Common Stock received by
me pursuant to an Offering within two (2) years after the applicable Enrollment
Date (generally the first Trading Day of the applicable Offering Period) or one
(1) year after the applicable Exercise Date (generally the last Trading Day of
the applicable Purchase Period), I will be treated for U.S. federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the Fair Market Value of the shares of Class A
Common Stock at the time such shares of Class A Common Stock were purchased by
me over the Purchase Price. I hereby agree to notify the Company in writing
within thirty (30) days after the date of any disposition of my shares of
Class A Common Stock and I will make adequate provision for U.S. federal, state
or other tax withholding obligations, if any, which arise upon the disposition
of the shares of Class A Common Stock. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to the sale
or early disposition of shares of Class A Common Stock by me. If I dispose of
such shares of Class A Common Stock at any time after the expiration of the
two (2)-year and one (1)-year holding periods described above, I understand that
I will be treated for U.S. federal income tax purposes as having received income
only at the time of such disposition, and that such income will be taxed as
ordinary income only to the extent of an amount equal to the lesser of: (a) the
amount by which the Fair Market Value of the shares of Class A Common Stock on
the date of the disposition exceeds the Purchase Price paid for the shares of
Class A Common Stock (generally 85% of the Fair Market Value of the shares of
Class A Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower), or (b) 15% of the Fair Market Value of the shares of Class A Common
Stock on the Enrollment Date. The remainder of the gain, if any, recognized on
such disposition will be taxed as capital gain.

 

3



--------------------------------------------------------------------------------

7.

By electing to participate in the Plan, I hereby acknowledge and agree that:

(a) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Subscription
Agreement.

(b) The grant of the Purchase Right is voluntary and occasional and does not
create any contractual or other right to receive future grants of the Purchase
Right, or benefits in lieu of the Purchase Right, even if the Purchase Rights
have been granted repeatedly in the past.

(c) All decisions with respect to future Purchase Right grants, if any, will be
at the sole discretion of the Company.

(d) The Purchase Right grant and my participation in the Plan shall not create a
right to further employment or service or be interpreted as forming an
employment or service contract with the Company or, if applicable, any Parent or
Subsidiary and shall not interfere with the ability of with the Company or, if
applicable, any Parent or Subsidiary to terminate my service or employment,
subject to applicable law.

(e) I am voluntarily participating in the Plan.

(f) The Purchase Rights, any shares of Class A Common Stock acquired under the
Plan and the income and value of the same are an extraordinary item that does
not constitute compensation of any kind for service of any kind rendered to the
Company or, if applicable, any Parent or Subsidiary, and which is outside the
scope of my employment contract, if any.

(g) The Purchase Rights are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

(h) The Purchase Rights, the shares of Class A Common Stock and the value and
income of same are not part of normal or expected compensation or salary for any
purpose.

(i) In the event that I am not an employee of the Company or, if applicable any
Parent or Subsidiary, the Purchase Rights grant will not be interpreted to form
an employment contract or relationship with the Company or, if applicable, any
Parent or Subsidiary.

(j) The future value of the underlying shares of Class A Common Stock is
unknown, indeterminable and cannot be predicted with certainty. The value of the
shares of Class A Common Stock may increase or decrease even below the Purchase
Price.

(k) No claim or entitlement to compensation or damages will arise from
forfeiture of the Purchase Rights resulting from my termination as an employee
or service provider, as applicable (for any reason whatsoever and whether or not
in breach of applicable laws), and in consideration of the grant of the Purchase
Right to which I am otherwise not entitled, I irrevocably agree never to
institute any claim against the Company, any Parent or Subsidiary, waive my
ability, if any, to bring such claim against the Company, any Parent or
Subsidiary,

 

4



--------------------------------------------------------------------------------

and release the Company, any Parent or Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, I shall be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary, or reasonably requested by the Company, to request
dismissal or withdrawal of such claims.

(l) None of the Company, any Parent or Subsidiary will be liable for any foreign
exchange rate fluctuation between any local currency and the United States
Dollar that may affect the value of the Purchase Right, any amounts due to me
pursuant to the exercise of the Purchase Rights or the subsequent sale of any
purchased shares of Class A Common Stock.

 

8.

Data Privacy.

The following provisions shall only apply to me if I reside outside the European
Economic Area:

(a) I voluntarily consent to the collection, use, disclosure and transfer to the
United States and other jurisdictions, in electronic or other form, of my
personal data as described in this Subscription Agreement and any other award
materials (“Data”) by and among, as applicable, the Company and any Parent or
Subsidiary for the exclusive purpose of implementing, administering, and
managing my participation in the Plan.

(b) I understand that the Company and any Parent or Subsidiary may collect,
maintain, process and disclose, certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Class A Common Stock or directorships held
in the Company, details of all equity awards or any other entitlement to stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the exclusive purpose of implementing, administering and, managing the Plan.

(c) I understand that Data will be transferred to one or more stock plan service
provider(s) selected by the Company, which may assist the Company with the
implementation, administration and management of the Plan. I understand that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different,
including less stringent, data privacy laws and protections than my country. I
understand that if I reside outside the United States, I may request a list with
the names and addresses of any potential recipients of the Data by contacting my
local human resources representative. I authorize the Company and any other
possible recipients that may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing my participation in the Plan.

 

5



--------------------------------------------------------------------------------

(d) I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan, including to
maintain records regarding participation. I understand that if I reside in
certain jurisdictions, to the extent required by applicable laws, I may, at any
time, request access to Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents given by accepting these Purchase Rights, in any case
without cost, by contacting in writing my local human resources representative.
Further, I understand that I am providing these consents on a purely voluntary
basis. If I do not consent or if I later seek to revoke my consent, my
engagement as a service provider with the Company or any Parent or Subsidiary
will not be adversely affected; the only consequence of refusing or withdrawing
my consent is that the Company will not be able to grant me awards under the
Plan or administer or maintain awards. Therefore, I understand that refusing or
withdrawing my consent may affect my ability to participate in the Plan
(including the right to retain these Purchase Rights). I understand that I may
contact my local human resources representative for more information on the
consequences of my refusal to consent or withdrawal of consent.

The following provisions shall only apply to me if I reside in the European
Economic Area or the United Kingdom:

(a) Data Collected and Purposes of Collection. I understand that the Company,
acting as controller, as well as the employer, may collect, to the extent
permissible under applicable law, certain personal information about my,
including name, home address and telephone number, information necessary to
process the Purchase Right (e.g., mailing address for a check payment or bank
account wire transfer information), date of birth, social insurance number or
other identification number, salary, nationality, job title, employment
location, any capital shares or directorships held in the Company (but only
where needed for legal or tax compliance), any other information necessary to
process mandatory tax withholding and reporting, details of all Purchase Rights
granted, canceled, vested, unvested or outstanding in my favor, and where
applicable service termination date and reason for termination (all such
personal information is referred to as “Data”). The Data is collected from me,
any Parent or Subsidiary, and from the Company, for the exclusive purpose of
implementing, administering and managing the Plan pursuant to the terms of this
Subscription Agreement. The legal basis (that is, the legal justification) for
processing the Data is to perform this Subscription Agreement. The Data must be
provided in order for me to participate in the Plan and for the parties to this
Subscription Agreement to perform their respective obligations thereunder. If I
do not provide Data, I will not be able to participate in the Plan and become a
party to this Subscription Agreement.

(b) Transfers and Retention of Data. I understand that my employer will transfer
Data to the Company for purposes of plan administration. The Company and the
employer or any Parent or Subsidiary may also transfer the my Data to other
service providers (such as accounting firms, payroll processing firms or tax
firms), as may be selected by the Company in the future, to assist the Company
with the implementation, administration and management of this Subscription
Agreement. I understand that the recipients of the Data may be located in the
United States, a country that does not benefit from an adequacy decision issued
by the European Commission. Where a recipient is located in a country that does
not benefit from an adequacy decision, the transfer of the Data to that
recipient will be made pursuant to European Commission-approved standard
contractual clauses, a copy of which may be obtained at gc@10xgenomics.com. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my rights and obligations under this Subscription
Agreement, and for the duration of the relevant statutes of limitations, which
may be longer than the term of this Subscription Agreement.

 

6



--------------------------------------------------------------------------------

(c) Participant’s Rights in Respect of Data. The Company will take steps in
accordance with applicable legislation to keep Data accurate, complete and
up-to-date. I am entitled to have any inadequate, incomplete or incorrect Data
corrected (that is, rectified). I also have the right to request access to my
Data as well as additional information about the processing of that
Data. Further, I am entitled to object to the processing of Data or have my Data
erased, under certain circumstances. As from May 25, 2018, and subject to
conditions set forth in applicable law, I also am entitled to (i) restrict the
processing of my Data so that it is stored but not actively processed (e.g.,
while the Company assesses whether I am entitled to have Data erased) and
(ii) receive a copy of the Data provided pursuant to this Subscription Agreement
or generated by me, in a common machine-readable format. To exercise my rights,
I may contact the local human resources representative. I may also contact the
relevant data protection supervisory authority, as I have the right to lodge a
complaint. The data protection officer may be contacted at gc@10xgenomics.com.

 

9.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

10.

I acknowledge that the Company is neither providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding my participation
in the Plan or my acquisition or sale of the underlying shares of Class A Common
Stock. I understand that I am hereby advised to consult with my own personal
tax, legal and financial advisors regarding my participation in the Plan before
taking any action related to the Plan.

 

11.

This Subscription Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

 

12.

I hereby agree to be bound by the terms of the Plan, including this Subscription
Agreement which is incorporated and made a part thereof. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

 

13.

If I have received the Subscription Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control, subject to applicable laws.

 

14.

I understand and agree that notwithstanding any provisions in the Plan and this
Subscription Agreement, the grant of the Purchase Right shall be subject to any
special terms and conditions set forth in the Appendix to this Subscription
Agreement for my country. Moreover, if I relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to me, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with laws of the country
where I reside or to facilitate the administration of the Plan. Appendix
constitutes part of this Subscription Agreement.

 

7



--------------------------------------------------------------------------------

Please print:

 

Participant’s Name  

 

   Participant’s Tax ID Number  

 

   Participant’s Address  

 

    

 

    

 

  

I ACKNOWLEDGE AND UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT AND MY
PARTICIPATION IN THE PLAN WILL REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING
PERIODS UNLESS AFFIRMATIVELY TERMINATED BY ME.

Dated:                             

 

 

 

     Signature of Participant   

[Signature page to Subscription Agreement (Non-U.S.)]



--------------------------------------------------------------------------------

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF THE

10x GENOMICS, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR INTERNATIONAL PARTICIPANTS

This Appendix includes additional terms and conditions that govern the Purchase
Right granted to me under the Plan if I reside in one of the countries listed
below. Capitalized terms used but not defined in this Appendix have the meanings
set forth in the Plan and/or the Subscription Agreement.

This Appendix also includes information regarding securities, exchange controls
and/or certain other issues of which I should be aware with respect to
participation in the Plan. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that I do not rely on the information
in this Appendix as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time I exercise the Purchase Right and purchase the shares of Class A Common
Stock or I sell shares of Class A Common Stock purchased under the Plan. In
addition, the information contained herein is general in nature and may not
apply to my particular situation and the Company is not in a position to assure
a particular result. Accordingly, I am advised to seek appropriate professional
advice as to how the relevant laws in my country may apply to my situation.
Finally, if I am a citizen or resident of a country other than the one in which
I am currently working, the information contained herein may not be applicable
to me.



--------------------------------------------------------------------------------

GERMANY

Notifications

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the event that I make or receive a payment
in excess of this amount, I am required to report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).

Securities Disclaimer

The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under current rules as implemented in Germany.

NETHERLANDS

Notifications

I should be aware the Dutch insider trading rules, which may affect the sale of
shares of Class A Common Stock acquired under the Plan. In particular, I may be
prohibited from effecting certain share transactions if I have insider
information regarding the Company. Below is a discussion of the applicable
restrictions. I am advised to read the discussion carefully to determine whether
the insider rules could apply to me. If it is uncertain whether the insider
rules apply, the Company recommends that I consult with a legal advisor. The
Company cannot be held liable if I violate the Dutch insider trading rules. I am
responsible for ensuring my compliance with these rules.

Prohibition Against Insider Trading

I should be aware of the Dutch insider trading rules, which may affect the sale
of shares of Class A Common Stock acquired under the Plan. In particular, I may
be prohibited from effecting certain share transactions if I have insider
information regarding the Company. Below is a discussion of the applicable
restrictions. I am advised to read the discussion carefully to determine whether
the insider rules could apply to me. If it is uncertain whether the insider
rules apply, the Company recommends that I consult with a legal advisor. The
Company cannot be held liable if I violate the Dutch insider trading rules. I am
responsible for ensuring my compliance with these rules.

Dutch securities laws prohibit insider trading. As of 3 July 2016, the European
Market Abuse Regulation (MAR), is applicable in the Netherlands. For further
information, I am referred to the website of the Authority for the Financial
Markets (AFM): https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary may have inside information and
thus are prohibited from making a transaction in securities in the Netherlands
at a time when they have such inside information. By entering into the
Subscription Agreement and participating in the Plan, I acknowledge having read
and understood the notification above and acknowledges that it is my
responsibility to comply with the Dutch insider trading rules, as discussed
herein.

Securities Disclaimer

The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under current rules as implemented in the Netherlands.

SINGAPORE

Notifications

Securities Law Information

The grant of the Purchase Right under the Plan is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. Further, the Purchase Rights granted under the Plan are subject to
section 257 of the SFA and I am not permitted to sell, or offer to sell, any
shares of Class A Common Stock in Singapore unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA.

Director Notification Obligation

Directors, associate directors or shadow directors of a Singapore Parent or
Subsidiary are subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify such entity
in writing within two business days of any of the following events: (i) the
acquisition or disposal of an interest (e.g., the Purchase Rights granted under
the Plan or shares of Class A Common Stock) in the Company or any Parent or
Subsidiary, (ii) any change in previously-disclosed interests (e.g., upon
exercise of the Purchase Rights granted under the Plan), or (iii) becoming a
director, associate director or shadow director of a Subsidiary in Singapore, if
the individual holds such an interest at that time.

Insider Trading Notification

I should be aware of the Singapore insider-trading rules as these rules may
impact my ability to acquire or dispose of shares of Class A Common Stock or
rights to acquire shares (e.g., the Purchase Rights granted under the Plan).
Under the Singapore insider-trading rules, I am prohibited from selling shares
of Class A Common Stock when I am in possession of information concerning the
Company which is not generally available and which I know or should know will
have a material effect on the price of such shares once such information is
generally available.



--------------------------------------------------------------------------------

SWEDEN

Notifications

Exchange Control

I understand and agree that foreign and local banks or financial institutions
(including brokers) engaged in cross-border transactions generally may be
required to report any payments to or from a foreign country exceeding a certain
amount to The National Tax Board, which receives the information on behalf of
the Swedish Central Bank (Sw.Riksbanken). This requirement may apply even if I
have a brokerage account with a foreign broker.

Securities Disclaimer

The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under current rules as implemented in Sweden.

UNITED KINGDOM

Notification

Securities Disclaimer

Neither this Subscription Agreement nor Appendices are an approved prospectus
for the purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection with the Plan. The Plan is
exclusively available in the UK to bona fide employees and former employees and
any other UK Subsidiary.

Non-Qualification

The Purchase Rights are not intended to be tax-qualified or tax-preferred for
purposes of tax rules in the United Kingdom.

Tax Consultation

I understand that I may suffer adverse tax consequences as a result of my
acquisition or disposition of the shares of Class A Common Stock. I represent
that I will consult with any tax advisors I deem appropriate in connection with
the acquisition or disposition of the shares of Class A Common Stock and that I
am not relying on the Company or any Subsidiary for any tax advice.



--------------------------------------------------------------------------------

10x GENOMICS, INC.

2019 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the 10x Genomics, Inc. (the
“Company”) 2019 Employee Stock Purchase Plan (the “Plan”).

I,                                         , hereby notify the Company that I
hereby withdraw from the Offering Period of the Plan that began on
                        . I hereby direct the Company to pay to me, as promptly
as practicable, all the payroll deductions credited to my account with respect
to such Offering Period (without interest) that has not been used to purchase
shares of Class A Common Stock during a prior Exercise Date during such Offering
Period. I understand and agree that my option for such Offering Period will be
automatically terminated. I further understand that no additional payroll
deductions will be made for the purchase of shares of Class A Common Stock in
the current Offering Period and that I will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

Please print:

 

Participant’s Name  

 

   Participant’s Tax ID Number  

 

   Participant’s Address  

 

    

 

    

 

  

Date:                             

 

 

 

     Signature of Participant   